 Case: 1:19-cv-00952-TSB-KLL Doc #: 40 Filed: 10/09/20 Page: 1 of 3 PAGEID #: 260




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ROBERT REYNOLDS,                                             Case No. 1:19-cv-952
    Plaintiff,                                               Black, J.
                                                             Litkovitz, M.J.
       vs.

C.O. HUTCHINSON, et al.,                                     ORDER
      Defendants.

       Plaintiff, an inmate at the Southern Ohio Correctional Facility, brings this civil rights

action under 42 U.S.C. § 1983 alleging violations of his Eighth Amendment rights by prison

employees. This matter is before the Court on several of plaintiff’s pretrial motions. (Docs. 26,

29, 32, 33, 34).

I. Background

       As background, in February 2020, this Court granted plaintiff’s motion for leave to

proceed in forma pauperis. The Court conducted a sua sponte review of plaintiff’s complaint

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1) and dismissed plaintiff’s complaint

with prejudice, with the exception of his Eighth Amendment claims against defendants

Hutchinson and Evans. (Doc. 5). Plaintiff then moved to file an amended complaint to include

additional defendants. (Doc. 7). In March 2020, the Court granted plaintiff’s motion to amend

and conducted a sua sponte review of the amended complaint, recommending that plaintiff may

proceed in this action with his Eighth Amendment claims against defendants Hutchinson and

Evans. (Doc. 9). Thereafter, plaintiff filed a second amended complaint to include additional

defendants, including some of the defendants that the Court dismissed upon a sua sponte review

of the first amended complaint. (Doc. 19). In May 2020, the Court conducted a sua sponte

review of the second amended complaint and recommended that plaintiff’s complaint be
    Case: 1:19-cv-00952-TSB-KLL Doc #: 40 Filed: 10/09/20 Page: 2 of 3 PAGEID #: 261




dismissed with prejudice with the exception of plaintiff’s claims against defendants Hutchinson,

Evans, Osbourne, and Rayburn. (Doc. 20). Therefore, the second amended complaint remains

the operative complaint in this matter. (Doc. 19). 1

II. Pending Motions (Docs. 26, 29, 32, 33, 34)

         Plaintiff’s first motion includes a declaration where plaintiff requests the Court’s support

to obtain documents and evidence in support of his claims, including video footage from the July

20, 2019 incident that forms the basis for his claims, the medical exam report from July 20,

2019, and the use of force report from July 20, 2019. (Doc. 26 at 2). Plaintiff also appears to

request SOCF policies and rules regarding the use of force. (Id. at 3). 2 Plaintiff is advised that

he must serve his discovery requests on defendants and their counsel rather than file them with

the Court. See Fed. R. Civ. P. 34(a) (“A party may serve on any other party a request within the

scope of Rule 26(b). . . .”). Accordingly, plaintiff’s motion (Doc. 26) is DENIED.

         Plaintiff’s second and fifth motions request transcripts from oral arguments. (Docs. 29,

34). Plaintiff does not specify the oral arguments for which he seeks transcripts. To the extent

plaintiff seeks transcripts from the August 7, 2019 SOCF Serious Misconduct Panel hearing (See

Doc. 26 at 13), plaintiff must request these transcripts from defendants rather than file requests

with the Court. Accordingly, plaintiff’s motions for transcripts (Docs. 29, 34) are DENIED.

         Plaintiff’s third and fourth motions request x-rays of the left arm, left and right wrists,

and left and right legs. (Docs. 32, 33). Plaintiff states that he did not receive x-rays following



1
  Plaintiff’s motion to file a third amended complaint was denied by the Court in May 2020. (Docs. 24, 39).
2
  Plaintiff’s motion also includes SOCF conduct reports and a disposition of the grievance filed by plaintiff. These
documents appear in the motion as official SOCF records, as well as handwritten by plaintiff. (Doc. 26 at 4-13).
Plaintiff alleges that these records validate his claims against defendants. To the extent plaintiff wants to use these
records in support of his claims, he must file a dispositive motion explaining the legal and factual bases for why
these records support his claims. Or, plaintiff can submit these records in opposition to any dispositive motion that
defendants may file. The Court cannot speculate on the validity of these records or grant or deny any relief without
an explanation asserted by plaintiff.

                                                           2
 Case: 1:19-cv-00952-TSB-KLL Doc #: 40 Filed: 10/09/20 Page: 3 of 3 PAGEID #: 262




the July 11, 2019 use of force incident, which he calls a “crime.” (Doc. 32 at 1). As a neutral

arbiter of plaintiff’s Eighth Amendment claims, the Court cannot require defendants to conduct

medical x-rays. To the extent plaintiff’s request for x-rays can be construed as seeking

injunctive relief for defendants’ alleged failure to pursue a particular course of medical

treatment, plaintiff has failed to establish a likelihood of success on the merits on his Eighth

Amendment claims. See Leary v. Daescher, 228 F.3d 729, 736 (6th Cir. 2000) (listing the

factors that a Court must balance when considering requests for injunctive relief). “The question

whether an X-ray or additional diagnostic techniques or forms of treatment is indicated is a

classic example of a matter for medical judgment. A medical decision not to order an X-ray, or

like measures, does not represent cruel and unusual punishment.” Estelle v. Gamble, 429 U.S.

97, 107 (1976). Thus, defendants’ alleged failure to conduct x-rays is not enough to establish an

Eighth Amendment violation and warrant injunctive relief. Plaintiff’s motions for x-rays (Docs.

32, 33) are denied.

III. Conclusion

       Based on the foregoing reasons, it is ORDERED that:

       1. Plaintiff’s discovery motion (Doc. 26) is DENIED.

       2. Plaintiff’s motions for transcripts (Docs. 29, 34) are DENIED.

       3. Plaintiff’s motions for x-rays (Docs. 32, 33) are DENIED.

   IT IS SO ORDERED.



Date: 10/8/2020
                                                              Karen L. Litkovitz
                                                              United States Magistrate Judge




                                                  3
